Citation Nr: 1818014	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-19 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

This matter was previously before the Board in October 2016 and was remanded to obtain records from Perry Point VA Medical Center (VAMC) and for an additional examination for the Veteran's bilateral knee condition.  The relevant records were requested but a formal finding was made that the records sought were unavailable.


FINDING OF FACT

The Veteran's bilateral knee disability was not caused by his time in active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has a diagnosed bilateral knee disability.  The remaining questions are whether there was an in service incurrence of the Veteran's bilateral knee condition and whether there is a nexus between his in service injury and his current disability.  For the following reasons, service connection is denied.

In a February 2014 hearing before a Decision Review Officer, the Veteran stated he injured his knees while running in service.  The Veteran has also reported that running in boots while in service caused his bilateral knee disability.  However, the Veteran's service treatment records (STRs) are negative for mention of any knee injuries.  While the Veteran is competent to testify as to what happened to him in service (See Layno v. Brown, 6 Vet. App. 465 (1994)), the objective record does not support his account.  There is also some evidence attributing the Veteran's knee condition to his job duties outside of service (See September 2006 note, August 2007 note).  The Board finds the medical records that show there was no in-service incurrence of a bilateral knee condition are entitled to greater probative weight and credibility than the lay statements of the Veteran.  

Additionally, there is no nexus between the Veteran's current bilateral knee condition and an in-service knee condition.  (See May and June 2017 examination.)  The examiner, after opining it was less likely than not the Veteran's bilateral knee condition was a result of his active service, stated the Veteran had a right knee injury documented in 2002 and left knee pain documented in 2007, both after time of service.

While the Board understands the Veteran's concerns, the Board can not ignore the highly probative evidence of record.  Because the more probative evidence is against the Veteran's claim, service connection is not warranted and the benefit of the doubt doctrine does not apply. See 38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. §3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

ORDER

Service connection for a bilateral knee disability is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


